UDETAILED ACTION
Response to Amendment
New grounds of rejection are presented below. Notably, 112 indefinite rejections over ‘preferably’ of claim 11 and ‘customary’ of claim 12 (and 16) are presented.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
The double patenting rejection over claim 15 previously presented is withdrawn because US 10,920,036 does not claim the specific surface area of the unsilanized calcined kaolin or a mixture of amorphous and cryptocrystalline silica and lamellar kaolinite.
Claim Rejections - 35 USC § 112
The indefinite rejections over claims 1, 13-15 are withdrawn in view of the amendments made.

Claims 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites preferably. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 12 and 16 recite “at least one customary rubber additive”. The claims and the instant specification do not define the scope of a customary rubber additive. No evidence has been provided that establishes which additives fall in the scope of a ‘customary’ rubber additive. The term ‘customary’ is a relative term and therefore, claims 12 and 16 are indefinite.
Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5-6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerin (US 2004/0110888).
The discussion presented in the previous Office Action is incorporated herein by reference.
Guerin does not explicitly recite reducing volume swelling.
However, Guerin performs the same process step of producing a vulcanizate from the same components (HNBR, filler, peroxide) as claimed. Thus, the vulcanizates of Guerin contain the same physical properties as the instant invention, including the capability of reducing volume swelling on contact with blow by gas, EGR gas, or motor oil comprising blow by gas constituents. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Alternatively, the limitation of reducing volume swelling is a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Guerin performs the same process step of producing a vulcanizate from the same components (HNBR, filler, peroxide) as claimed and therefore is capable of performing the same use as claimed.
Claim Rejections - 35 USC § 103
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerin (US 2004/0110888).
The discussion with respect to Guerin presented in the previous Office Action and above is incorporated herein by reference.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBarge (US 2004/0065197) in view of Guerin (US 2004/0110888).
The discussion presented in the previous Office Action is incorporated herein by reference.
Guerin does not explicitly recite reducing volume swelling.
However, Guerin performs the same process step of producing a vulcanizate from the same components (HNBR, filler, peroxide) as claimed. Thus, the vulcanizates of Guerin contain the same physical properties as the instant invention, including the capability of reducing volume swelling on contact with blow by gas, EGR gas, or motor oil comprising blow by gas constituents. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Alternatively, the limitation of reducing volume swelling is a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Guerin performs the same process step of producing a vulcanizate from the same components (HNBR, filler, peroxide) as claimed and therefore is capable of performing the same use as claimed.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradelle (US 2008/0277879) in view of Guerin (US 2004/0110888).
The discussion presented in the previous Office Action is incorporated herein by reference.
Guerin does not explicitly recite reducing volume swelling.
However, Guerin performs the same process step of producing a vulcanizate from the same components (HNBR, filler, peroxide) as claimed. Thus, the vulcanizates of Guerin contain the same physical properties as the instant invention, including the capability of reducing volume swelling on contact with blow by gas, EGR gas, or motor oil comprising blow by gas constituents. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Alternatively, the limitation of reducing volume swelling is a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Guerin performs the same process step of producing a vulcanizate from the same components (HNBR, filler, peroxide) as claimed and therefore is capable of performing the same use as claimed.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The discussion presented in the previous Office Action is incorporated herein by reference.
Claims 15 is allowed. Claim 15 recites the limitations of claim 7 which include vulcanizable composition comprising unsilanized calcined kaolin having a specific surface area (N2 surface area) measured according to DIN ISO 9277 of less than 10 m2/g, containing at least 40 wt% of silicate (SiO2) and at least 10 wt% of alumina (A1203), based on the total amount of component (b), or a mixture of amorphous and cryptocrystalline silica and lamellar kaolinite having a BET surface area measured according to DIN ISO 9277 of 8 m2/g, an SiO2 content of 86 wt%, an A1203 content of 13 wt%, based on the total amount of unsilanized filler (b), and a pH of 6.5.
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
Applicant argues that Guerin fails to teach volume swell and its reduction. This is not persuasive as the claimed reduction of volume swelling corresponds to either a property of the composition or an intended use. Either way, the same composition is present in the prior art, and therefore contains the claimed property or is capable of performing the intended use.
Applicant argues that the examples of the specification demonstrate significantly reduced volume swell. It is noted that Applicant does not appear to be arguing unexpected results. Additionally, the limitation regarding the reduced volume swell are present as either a property in the preamble or an intended use. As the prior art teaches the same process using the same components, it is reasonable to conclude that the same physical properties as claimed are present and that the product is capable of performing the claimed intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764